Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 4, 6-7, 9-10, 13-14, 16-18, 22-24 are presented for examination.

Response to Arguments
Applicant’s arguments, see remark, filed on 5/28/2021, with respect to claims 1-2, 4, 6-7, 9-10, 13-14, 16-18, 22-24 rejection have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1-2, 4, 6-7, 9-10, 13-14, 16-18, 22-24 has been withdrawn. 

Allowable Subject Matter
Claim1-2, 4, 6-7, 9-10, 13-14, 16-18, 22-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of: in a beam-based millimeter wave communication system, allocating dedicated resource for transmitting a beam switching request in response to the request for the mobility management form a terminal device, receiving the beam switching request over the dedicated resources.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416



Primary Examiner, Art Unit 2416
June 8, 2021